 

Exhibit 10.2

 

FIRST AMENDMENT

TO

PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is made as of
October 15, 2015 by and between The Phillips Edison Group LLC, an Ohio limited
liability company (“Buyer”), and TNP SRT PORFOLIO I, LLC, a Delaware limited
liability company (“Seller”).

 

RECITALS:

 

A.         Seller, as seller, and Buyer, as buyer, are parties to that certain
Purchase and Sale Agreement dated September 16, 2015 (“Agreement”) with respect
to the Moreno Marketplace, located in Moreno Valley, California, as more
particularly described in the Agreement.

 

B.         Seller and Buyer desire to amend the Agreement as more particularly
set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, the parties agree as follows:

 

1.          Defined Terms. Capitalized terms used in this Amendment not
otherwise defined herein shall have the meanings when used herein ascribed to
such terms in the Agreement.

 

2.          Definitions – Closing Date. Addendum I [Definitions] of the
Agreement is hereby amended by deleting Paragraph 17 and substituting the
following in lieu thereof:

 

“17.         Closing Date. October 29, 2015.”

 

3.          Proration Credit. Buyer shall receive, at Closing, a proration
credit in the amount of Thirteen Thousand Eight Hundred Fifty-Two and No/100ths
Dollars ($13,852.00), in full satisfaction of the obligations of Seller, as
landlord, for free rent, gap rent and/or rent abatement under the Leases with
Israel Rodriguez Jr. and Maribel Leal, dba Armandos Mexican Restaurant, and/or
Smoke Shop Plus.

 

4.          Seller Representations and Warranties. Section C of Addendum II to
the Agreement [Seller’s Representations and Warranties] is hereby amended by
adding the following:

 

“4.          To the Actual Knowledge of Seller, Seller has not received any
written notice that any payment is currently due or owing to the Eastern
Municipal Water District under that certain Hold Harmless Agreement for Sewer
recorded in the Official Records of Riverside County, California (the “Official
Records”) on February 27, 2008, as instrument number 2008-0096087.

 

“5.          To the Actual Knowledge of Seller, Seller has not received any
written notice that any payment is currently due or owing to the Eastern
Municipal Water District under that certain Hold Harmless Agreement for Water
recorded in the Official Records on March 19, 2008, as instrument number
2008-0134282.

 

 

 

  

“6.          To the Actual Knowledge of Seller, Seller has not received any
written notice from the City of Moreno Valley that any maintenance is required
or that any payment is currently due or owing under that certain Stormwater
Treatment Device and Control Measure Access and Maintenance Covenant recorded in
the Official Records on March 31, 2009, as instrument number 2009-0155674.”

 

5.          REA Estoppels. The term “REA Estoppels,” as used in the Agreement,
shall be deemed to mean: (a) an estoppel certificate from Stater Bros. Markets,
a California corporation (“Stater”), regarding that certain Declaration of
Protective Covenants, Conditions & Restrictions recorded in the Official Records
on October 1, 2008, as document number 2008-0533316 (the “Declaration”); and (b)
an estoppel certificate from Continental East Fund VII, LLC, a California
limited liability company (“Continental”), regarding that certain Grant of
Easement and Easement Agreement recorded in the Official Records on October 22,
2010, as document number 2010-0506835 (the “Easement”). The form of estoppel
certificate regarding the Easement has previously been approved by Buyer, and
Seller represents that it has sent such form of estoppel to Continental with a
request that they sign and return it to Seller. Buyer hereby approves of Exhibit
I, attached hereto and incorporated herein, as the form of estoppel certificate
regarding the Declaration, which Seller shall send to Stater with a request that
Stater execute and return it to Seller, promptly following the effective date of
this Amendment.

 

6.          Conditions to Closing – Buyer Closing Conditions. Section 5(a) of
the Agreement is hereby amended by adding the following subsection (v):

 

“(v) Releases of Notices of Code Violations. On or before the Closing Date,
originals of those certain Releases of Notice of Code Violations attached hereto
as Exhibit J and incorporated by reference herein shall have been recorded in
the Official Records.”

 

7.          Owner’s Affidavit. The form of owner’s title affidavit that Seller
shall execute and deliver to the Title Company, pursuant to Section 4(k) of the
Agreement, set forth in Exhibit H to the Agreement, is hereby amended by adding
the following section 8:

 

“8.          The undersigned is not a wholesaler or retailer of perishable
agricultural commodities, produce, poultry, poultry products, livestock or meat
products, and has no direct or indirect relationship (other than the
relationship of landlord to tenant) to the following tenants currently occupying
portions of the property: Stater Bros. Markets; Subway Real Estate Corp.; Little
Bambino’s Pizza, Inc.; Shady Ballout, dba The Cupcake & Espresso Bar; Jack in
the Box, Inc.; or Israel Rodriguez Jr. and Maribel Leal, dba Armandos Mexican
Restaurant.”

 

 

 

 

8.          Exhibits. The Agreement is hereby amended by adding Exhibit I and
Exhibit J annexed hereto.

 

9.          Approval Notice. Upon the full execution and delivery hereof, Buyer
shall be deemed to have timely notified Seller of its Approval Notice pursuant
to Section 4(m) of the Agreement and its election to proceed to Closing subject
to satisfaction or waiver of the remaining Conditions.

 

10.        Ratification. As amended hereby, the Agreement is hereby restated and
republished in its entirety and shall be deemed be to be in full force and
effect. 

 

11.        Counterparts. This Amendment may be executed in any number of
counterpart originals, each of which, when taken together, shall be deemed one
and the same instrument. Executed copies of this Amendment may be delivered
between the parties via electronic mail.

 

[Signatures on following pages]

 

 3 

 

 

IN WITNESS WHEREOF, Buyer has executed this First Amendment as of the date set
forth above.

 

 

  BUYER:       THE PHILLIPS EDISON GROUP LLC,   an Ohio limited liability
company       By: PHILLIPS EDISON LIMITED PARTNERSHIP,     a Delaware limited
partnership,     Managing Member

 

  By: PHILLIPS EDISON & COMPANY, INC.,     a Maryland corporation,     General
Partner

 

  By: /s/ Robert F. Myers   Name: Robert F. Myers   Its: Chief Operating Officer

 

 4 

 



 

IN WITNESS WHEREOF, Seller has executed this First Amendment as of the date set
forth above.

 

  SELLER:       TNP SRT PORTFOLIO I, LLC,   a Delaware limited liability company
      By: /s/ Andrew Batinovich   Name: Andrew Batinovich   Title: President

 

 5 

 

 

EXHIBIT I

 

FORM OF ESTOPPEL CERTIFICATE REGARDING CC&R’S

 

[attached]

 

 

 

  



ESTOPPEL CERTIFICATE

(Declaration of CC&R’s)

 

To:The Phillips Edison Group LLC

11501 Northlake Drive

Cincinnati, OH 45249

Attention: Hal Scudder and Stephen Bien

 

From:Stater Bros. Markets

Attn: Vice President - Real Estate (#185)

301 South Tippecanoe Avenue

San Bernardino, California 92408

Facsimile (909) 433-3823

 

Dated:    

 

Re: Declaration of Protective Covenants, Conditions & Restrictions, dated
September 9, 2008, by and between Moreno Marketplace, LLC, a California limited
liability company (“MM”), and Stater Bros. Markets a California corporation
(“Stater Bros.”), recorded in the Official Records of the County of Riverside,
California, on October 1, 2008, as document number 2008-0533316 (the
“Declaration”)

 

Ladies and Gentlemen:

 

The above addressee (“Buyer”) has entered into an agreement with TNP SRT
PORTFOLIO I, LLC, a Delaware limited liability company (as successor-in-interest
to MM) (“Marketplace Parcel Owner”) to acquire certain real property situated in
Moreno Valley, California, identified in the Declaration as the “Shopping
Center” (the “Property”). All capitalized terms used and not otherwise defined
herein shall have the meanings given to them in the Declaration.

 

Stater Bros. is “Stater” as that term is defined in the Declaration. Stater
Bros. acknowledges the right of Buyer to rely upon the statements and
representations of the undersigned contained in this estoppel certificate, and
further acknowledges that Buyer will be acquiring the Property in material
reliance on this estoppel certificate. Given the foregoing, the undersigned
hereby certifies and represents to Buyer (and its lender, successors and
assigns), and the Marketplace Parcel Owner (and its predecessors, successors and
assigns) with respect to the above-described Declaration, as follows:

 

1.To the knowledge of Stater Bros., no default on the part of the Marketplace
Parcel Owner exists under the Declaration in the performance of the terms,
covenants and conditions of the Declaration required to be performed on the part
of the Marketplace Parcel Owner, and no default on the part of Stater Bros.
exists under the Declaration in the performance of the terms, covenants and
conditions of the Declaration required to be performed on the part of Stater
Bros.;

 



Estoppel Certificate

Page 1 of 2

 

  

2.To the knowledge of Stater Bros., the Declaration has not been modified or
amended in any way;

 

3.To the knowledge of Stater Bros., as of the date hereof, the Declaration, a
copy of which is attached hereto as Exhibit A, is in full force and effect; and

 

4.The undersigned is authorized to execute this estoppel certificate on behalf
of Stater Bros.

 

  Very truly yours,       STATER BROS.:       STATER BROS. MARKETS,   a
California corporation       By:     Name:     Its:  

 



Estoppel Certificate

Page 2 of 2

 

  



EXHIBIT J

 

RELEASES OF NOTICES OF CODE VIOLATIONS

 

[attached]

 

 

 

 





 

Recording Requested by:       CITY OF MORENO VALLEY   COMMUNITY DEVELOPMENT  
DEPARTMENT       and when recorded mail to:       BUILDING & SAFETY DIVISION   P
O BOX 88005   MORENO VALLEY CA 92552-0805  

 

COMMUNITY DEVELOPMENT DEPARTMENT

OF THE CITY OF MORENO VALLEY, STATE OF CALIFORNIA

 

In the matter of the public   No. B1400646 nuisance on property of    

 

TNP SRT PORTFOLIO 1

1900 MAIN ST #700

IRVINE, CA 92614-7328

 

  RELEASE OF   NOTICE OF CODE VIOLATION AND DOES I through X, owners:
NON-COMPLIANCE

 

Notice is hereby given that the condition(s) located at 14475 MORENO BEACH DR
#700, MORENO VALLEY, CA APN: 486-250-024 no longer being in a state of violation
of any law, and no longer existing as a public nuisance; and there being no
monies owing and due to said City for abatement expenses, or there being no
cause for a tax and special assessment lien on the real property because of
proceedings giving rise to the execution and recording of the above mentioned
notice; now therefore

 

The above-mentioned NOTICE OF CODE VIOLATION NON-COMPLIANCE recorded on
04/23/2014 as Document No. 2014-0147271 County of Riverside is hereby released
and said document shall be of no further force or effect.

 



    COMMUNITY DEVELOPMENT DEPARTMENT     DATED: October 8, 2015   /s/ Allen D.
Brock     ALLEN D. BROCK, CBO     COMMUNITY DEVELOPMENT DIRECTOR     City of
Moreno Valley     14177 Frederick Street, Moreno Valley, CA 92553



  



 

 

RELEASE OF NOTICE OF CODE VIOLATION NON-COMPLIANCE

 

ACKNOWLEGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California

County of Riverside s.s.

 

On October 8, 2015, before me, Susan M. Cairns, Notary Public, personally
appeared Allen D. Brock, who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.





 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 



WITNESS my hand and official seal.   /s/ Susan M. Cairns     Susan M. Cairns,
Notary Public  



 

[ex10-2_pg2.jpg]



 

  

Recording Requested by:       CITY OF MORENO VALLEY   COMMUNITY DEVELOPMENT  
DEPARTMENT       and when recorded mail to:       BUILDING & SAFETY DIVISION   P
O BOX 88005   MORENO VALLEY CA 92552-0805  

 

COMMUNITY DEVELOPMENT DEPARTMENT



OF THE CITY OF MORENO VALLEY, STATE OF CALIFORNIA

 

In the matter of the public   No. B1000417 nuisance on property of    





 

TNP SRT MORENO MARKETPLACE

3131 S VAUGHN WAY #301

AURORA CO 80014-3509

 



    RELEASE OF     NOTICE OF CODE VIOLATION AND DONES I through X, owners:  
NON-COMPLIANCE

 



Notice is hereby given that the condition(s) located at 14425 MORENO BEACH DR,
MORENO VALLEY, CA APN: 486-250-024 no longer being in a state of violation of
any law, and no longer existing as a public nuisance; and there being no monies
owing and due to said City for abatement expenses, or there being no cause for a
tax and special assessment lien on the real property because of proceedings
giving rise to the execution and recording of the above mentioned notice; now
therefore

 

The above-mentioned NOTICE OF CODE VIOLATION NON-COMPLIANCE recorded on
05/05/2011 as Document No. 2011-0199745 County of Riverside is hereby released
and said document shall be of no further force or effect.

 



    COMMUNITY DEVELOPMENT DEPARTMENT     DATED: October 8, 2015   /s/ Allen D.
Brock     ALLEN D. BROCK, CBO     COMMUNITY DEVELOPMENT DIRECTOR     City of
Moreno Valley     14177 Frederick Street, Moreno Valley, CA 92553



  



 

  

RELEASE OF NOTICE OF CODE VIOLATION NON-COMPLIANCE

 

ACKNOWLEGMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California

County of Riverside s.s.

 

On October 8, 2015, before me, Susan M. Cairns, Notary Public, personally
appeared Allen D. Brock, who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.





 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 





WITNESS my hand and official seal.   /s/ Susan M. Cairns     Susan M. Cairns,
Notary Public  



 

[ex10-2_pg2.jpg] 



